DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 12 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An apparatus for predicting an injury level of a user of a vehicle, the apparatus comprising: a communication circuit configured to communicate with an external device; a memory configured to store a genetic algorithm haying machine readable instructions and a machine learning model; and a processor electrically connected with the communication circuit and the memory, wherein the processor is configured to: obtain, via the communication circuit, traffic accident data including accident attributes and passenger injury information associated with a traffic accident; extract, as input data, a factor which has an influence on the injury level from the traffic accident data using the genetic algorithm; train the machine learning model using the input data; and predict an injury level of the user of the vehicle using the trained machine learning model when the training of the machine learning model is completed. .  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A method for predicting an injury level of a user of a vehicle, the method comprising: obtaining, via a communication circuit, traffic accident data including accident attributes and passenger injury information associated with a traffic accident; extracting, by a processor electrically connected with the communication circuit, as input data, of a factor which has an influence on the injury level from the traffic accident data using a genetic algorithm having machine readable instructions; training, by the processor, a machine learning model using the input data; and predicting, by the processor, an injury level of the user of the vehicle using the trained machine learning model when the training of the machine learning model is completed.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666